                                   1

                                   2

                                   3                                      UNITED STATES DISTRICT COURT

                                   4                                     NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6        JACKIE TABAS, et al.,                         Case No. 18-cv-07087-DMR
                                   7                       Plaintiffs,
                                                                                          ORDER ON DEFENDANTS’ MOTION
                                   8                 v.                                   TO COMPEL ABITRATION AND
                                                                                          PLAINTIFFS’ MOTION TO AMEND
                                   9        MOVIEPASS, INC., et al.,
                                                                                          Re: Dkt. Nos. 33, 49
                                  10                       Defendants.

                                  11            Defendants MoviePass, Inc. (“MoviePass”) and Helios and Matheson Analytics (“Helios”)
                                  12   move to compel arbitration and to stay the case pending completion of arbitration. [Docket No. 33
Northern District of California
 United States District Court




                                  13   (Mot.) 1, Docket No. 38 (Reply).] The court held a hearing on this motion on April 25, 2019. On
                                  14   May 9, 2019, Plaintiffs filed a motion to amend the complaint, which the court took under
                                  15   submission without oral argument at the request of the parties. [Docket Nos. 49 (MTA), 54.] For
                                  16   the following reasons, the motions to compel arbitration and to amend the complaint are granted.
                                  17   The motion to stay is denied.
                                  18   I.       BACKGROUND
                                  19            A.        Procedural History
                                  20            Plaintiffs Jackie Tabas and Katherine Rosenberg-Wohl filed this putative class action on
                                  21   November 11, 2018, naming Defendants MoviePass and Helios, as well as individual defendants
                                  22   Ted Farnsworth, Stuart Benson, and Mitch Lowe. [Docket No. 1.] On February 14, 2019,
                                  23   Rosenberg-Wohl dismissed her claims against all Defendants with prejudice. [Docket No. 26.] On
                                  24   February 15, 2019,1 Plaintiffs filed their first amended complaint, adding Linda Hobbs, Tim
                                  25   Samartino, Barbara Sjodahl, Patricia Dawn Walker, and Cheryl Whelan as named plaintiffs.
                                  26
                                  27   1
                                         Although Plaintiffs’ “Corrected Amended Complaint” appears on the docket with a filing date of
                                  28   February 27, 2019, the clerk’s notice dated February 19, 2019 (Docket No. 28) clarifies that the
                                       filing date of the FAC is deemed to be February 15, 2019.
                                   1   [Docket No. 30 (FAC).] The FAC names only MoviePass and Helios as Defendants. Id.

                                   2          Following the hearing on Defendants’ motion to compel arbitration, Plaintiffs filed a motion

                                   3   for leave to file a second amended complaint. The proposed second amended complaint adds Amy

                                   4   Buckley as a named plaintiff. MTA at 2.

                                   5          B.      Plaintiffs’ Allegations

                                   6          MoviePass sells subscriptions to see movies in movie theaters. FAC ¶ 5. Subscribers choose

                                   7   a movie from the MoviePass mobile app and then use the MoviePass card to pay for the movie. Id.

                                   8   From its formation in 2011, MoviePass has used several different pricing structures, ranging in

                                   9   length from monthly or quarterly to annually, and in frequency from two to three movies a month

                                  10   to an “unlimited” plan. Id. ¶ 7. In 2018, MoviePass offered an annual subscription for $89.95

                                  11   featuring an “unlimited” plan that allowed customers to see one movie per day. Id.

                                  12          On August 15, 2017, Helios, a data analytics firm, purchased a majority interest in
Northern District of California
 United States District Court




                                  13   MoviePass and eventually increased its ownership interest in the company to 91.8%, allegedly to

                                  14   obtain the watching habits of consumers using the service. Id. ¶ 8. According to Plaintiffs, Helios

                                  15   sustained large financial losses as a result of its investment in MoviePass. Id. ¶ 10. Following an

                                  16   investor class action lawsuit and investigation by the New York attorney general in 2018, Helios

                                  17   announced its intention to spin off MoviePass. Id. ¶ 11.

                                  18          Plaintiffs allege that Helios “took steps to protect itself at the expense of” MoviePass

                                  19   subscribers. FAC ¶ 13. From the time it acquired majority ownership of MoviePass, Helios

                                  20   allegedly instructed the subscription service to “make promises too vague to be enforceable

                                  21   contracts, and breach[] promises it was obliged to honor.” Id. It also allegedly directed MoviePass

                                  22   to breach its contracts with subscribers and make false representations to customers. Id. Plaintiffs

                                  23   contend that, at least as of mid-July 2018, Helios directed MoviePass to break contracts with

                                  24   consumers by removing the most desirable movies from the service. Id. ¶ 14. Helios allegedly told

                                  25   MoviePass to cancel one-year subscription plans. Id. ¶ 15. While some consumers were offered a

                                  26   refund for the remainder of the year, Defendants gave those consumers only one week to accept,

                                  27   and if the consumers opted out, they were precluded from signing up for the service for nine months.

                                  28   Id. Plaintiffs claim that MoviePass, under the direction of Helios, purported to offer consumers “the
                                                                                        2
                                   1   choice of movies they wanted to see,” but continually pulled specific movies and theaters from the

                                   2   list of availability. FAC ¶ 17.

                                   3          Helios also allegedly made it “virtually impossible” for consumers to resolve any concerns.

                                   4   Id. ¶ 18. Responses to email inquiries consisted only of boilerplate language. Id. MoviePass also

                                   5   “fails to make itself available by any means to resolve consumer complaints and either ignores them

                                   6   or waits some time before responding, at which point the response is generic[,] saying nothing

                                   7   responsive to the particular complaint at hand and giving no hint as to what a consumer should do

                                   8   next to resolve the issue.” Id.

                                   9          According to Plaintiffs, MoviePass introduced an arbitration clause into its terms of use

                                  10   (“TOU”) around October 30, 2017. FAC ¶ 19. Since that time, MoviePass has created numerous

                                  11   versions of its TOU, many of which have allegedly affected the language in the arbitration clauses.

                                  12   Id. Plaintiffs state that MoviePass never notified consumers about the introduction of the arbitration
Northern District of California
 United States District Court




                                  13   clause, even though it has emphasized other changes to the TOU in its emails to consumers. Id. ¶

                                  14   20. Plaintiffs also claim that MoviePass removes previous versions of the TOU from its website

                                  15   and refuses to provide them upon request, and instead presents only the current TOU with its updated

                                  16   language. Id. ¶ 20. According to Plaintiffs, MoviePass represents that the arbitration clause

                                  17   included in its July 2018 TOU retroactively applies to all enrollments before December 6, 2018. Id.

                                  18   Plaintiffs assert that these practices have made it difficult for a consumer to determine “which

                                  19   arbitration clause within which contract is supposed to apply,” and that even if consumers read the

                                  20   arbitration agreement “they will not know what to do with it and certainly will not use it.” Id.

                                  21          Against MoviePass, Plaintiffs allege common law claims for breach of contract, unjust

                                  22   enrichment, and quantum meruit, as well as violations of California and New York consumer

                                  23   protection law. Id. ¶ 35-61, 66-67. Against Helios, Plaintiffs allege claims for inducement to breach

                                  24   MoviePass contracts and violation of the Racketeer Influenced and Corrupt Organizations Act

                                  25   (“RICO”). Id. ¶ 62-63, 68-71. Against both Defendants, Plaintiffs allege a claim under California

                                  26   Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200 et seq. Id. ¶ 64-65.

                                  27          C.      The Terms of Use Agreements

                                  28          All Plaintiffs except for Hobbs accepted the MoviePass TOU on the MoviePass website
                                                                                         3
                                   1   through a similar process where the website indicated that “[b]y clicking ‘Start Free Trial’ you agree

                                   2   to the Terms & Conditions.” Adarkwah Decl. ¶¶ 5-7, 17, 21, 25, 29; Id., Ex. C. Subscribers could

                                   3   access a copy of the entire TOU by clicking a link over the “Start Free Trial” button. Adarkwah

                                   4   Decl., Ex. C. Hobbs activated her subscription online through a redemption code she purchased

                                   5   from Costco. She indicated her acceptance of the TOU by checking a box that read “I agree with

                                   6   the MoviePass terms of service, including auto-renewal at the end of my subscription unless I choose

                                   7   to cancel” and then clicking a box labeled “REDEEM MY COUPON”. Adarkwah Decl. ¶ 12; Id.,

                                   8   Ex. J. A copy of the TOU was viewable by clicking a link that appeared under the box. Adarkwah

                                   9   Decl. ¶ 12.

                                  10          Since October 30, 2017, MoviePass has updated its TOU at least six times. See Adarkwah

                                  11   Decl., Exs. A, E, F, G, H, I. Tabas and Hobbs originally accepted the October 30, 2017 version of

                                  12   the TOU. See Adarkwah Decl. ¶ 3, 11; Id., Ex. A. Walker originally accepted the TOU modified
Northern District of California
 United States District Court




                                  13   on January 26, 2018. See Adarkwah Decl. ¶ 24; Id., Ex. E. Samartino, Sjodahl, and Whelan

                                  14   originally accepted the TOU modified on March 8, 2018. See Adarkwah Decl. ¶ 16, 20, 28; Id., Ex.

                                  15   F.

                                  16          Each version of the TOU contains a clause with identical language2 stating that continued

                                  17   use of the MoviePass site and service manifests acceptance and agreement to any changes to the

                                  18   TOU made by MoviePass, even if the changes are unilateral and without notice:

                                  19                  MoviePass reserves the right, at its sole discretion, to change, modify, add or
                                                      remove portions of these Terms of Use, at any time, without prior notice. IT IS
                                  20                  YOUR RESPONSIBILITY TO CHECK THESE TERMS OF USE, AND
                                                      THE MOVIEPASS APP PERIODICALLY FOR CHANGES. YOUR
                                  21                  CONTINUED USE OF THE SERVICE AND THE SITE FOLLOWING
                                                      THE POSTING OF CHANGES WILL MEAN THAT YOU ACCEPT
                                  22                  AND AGREE TO THE CHANGES.
                                  23   Adarkwah Decl., Exs. A ¶ 1.5, E ¶ 1.5, F ¶ 1.5, G ¶ 1.5, H ¶ 1.6, I ¶ 1.6.

                                  24          Defendants assert that this clause means that the Plaintiffs accepted and reaffirmed the TOU

                                  25   and arbitration clause each time a new agreement came out by continuing to use the service. Mot.

                                  26   at 12. Plaintiffs appear to dispute this and suggest that the relevant contracts are the ones they

                                  27
                                       2
                                  28     All versions include identical language. Each version also includes bolded print as indicated,
                                       except for the October 2017 version.
                                                                                      4
                                   1   actually accepted at the time they signed up for the MoviePass service. [Docket No. 37 (Opp.) at 2-

                                   2   3.] The court need not adjudicate this particular issue for purposes of this order. Instead, it assumes

                                   3   without deciding that Plaintiffs accepted only the TOUs that were in place at the time they signed

                                   4   up for the MoviePass service, rather than the most recent TOU.

                                   5          D.      Arbitration Clauses

                                   6          Each TOU contains an arbitration clause. The October 2017 version of the TOU requires

                                   7   that the parties arbitrate disputes that arise out of the relationship between the consumer and

                                   8   MoviePass:

                                   9                  You and we agree that any dispute, claim or controversy arising out of or
                                                      relating to: (a) these Terms of Use or the existence, breach, termination,
                                  10                  enforcement, interpretation or validity thereof; or (b) your access to or use
                                                      of our Site at any time, whether before or after the date you agreed to these
                                  11                  Terms of Use, will be settled by binding arbitration between you and us,
                                                      and not in a court of law, with the exception of either party seeking
                                  12                  injunctive or equitable relief as specified below.
Northern District of California
 United States District Court




                                  13   Adarkwah Decl., Ex. A. ¶ 35.

                                  14          Subsequent versions of the TOU state that either the consumer or MoviePass may elect to

                                  15   arbitrate certain disputes arising out of the relationship between the consumer and MoviePass:

                                  16                  Any claim or dispute, whether in contract, tort, statute or otherwise
                                                      (including the interpretation and scope of this Arbitration Provision, and the
                                  17                  arbitrability of the claim or dispute, between you and us or our employees,
                                                      agents, successors or assigns, which arises out of or relates to (a) these
                                  18                  Terms of Use or the existence, breach, termination, enforcement,
                                                      interpretation or validity thereof; (b) your access to or use of our Site at any
                                  19                  time, whether before or after the date you agreed to these Terms of Use ; or
                                                      (c) any resulting transaction or relationship (including any such relationship
                                  20                  with third parties who do not agree to these Terms of Use) SHALL, AT
                                                      YOUR OR OUR ELECTION, BE RESOLVED BY NEUTRAL,
                                  21                  BINDING ARBITRATION AND NOT BY A COURT ACTION.
                                  22   Id., Exs. E ¶ 17, F ¶ 17, G ¶ 17, H ¶ 17, I ¶ 17.

                                  23          All versions of the TOU contain identical language in their last clause under the heading

                                  24   “Jurisdiction for Dispute Proceedings”:

                                  25                  For purposes of seeking injunctive or equitable relief or in the event the
                                                      Arbitration provision above is found unenforceable, any legal suit other
                                  26                  than a suit in small claims court, action or proceeding arising out of, or
                                                      related to, these Terms of Use or the Website shall be instituted exclusively
                                  27                  in the federal or state courts located in the State of New York in each case
                                                      located in the City of New York and County of New York. You waive any
                                  28                  and all objections to the exercise of jurisdiction over you by such courts and
                                                                                           5
                                                        to venue in such courts.
                                   1
                                       Id., Exs. A ¶ 36, E ¶ 18, F ¶ 18, G ¶ 18, H ¶ 18, I ¶ 18.
                                   2
                                               Based on these provisions, Defendants now move to compel arbitration of all claims asserted
                                   3
                                       by Plaintiffs.
                                   4
                                       II.     LEGAL STANDARDS GOVERNING ENFORCEMENT OF ARBITRATION
                                   5           AGREEMENTS
                                   6           The Federal Arbitration Act (“FAA”) governs written arbitration agreements affecting
                                   7   interstate commerce. See Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 111-12 (2001). Under
                                   8   the FAA, arbitration agreements “shall be valid, irrevocable, and enforceable, save upon such
                                   9   grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2. Enacted for
                                  10   the purpose of enforcing written arbitration agreements according to their own terms, the FAA
                                  11   embodies “the basic precept that arbitration ‘is a matter of consent, not coercion.’” Stolt–Nielsen
                                  12   S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 681 (2010) (quoting Volt Info. Sciences, Inc. v. Bd.
Northern District of California
 United States District Court




                                  13   of Trustees of Leland Stanford Junior Univ., 489 U.S. 468, 479 (1989)). “Whether enforcing an
                                  14   agreement to arbitrate or construing an arbitration clause, courts and arbitrators must ‘give effect to
                                  15   the contractual rights and expectations of the parties.’” Id. at 682 (quoting Volt, 489 U.S. at 479).
                                  16   Section 4 of the FAA ensures that “private agreements to arbitrate are enforced according to their
                                  17   terms,” Stolt–Nielsen, 559 U.S. at 682 (quoting Volt, 489 U.S. at 479), by expressly authorizing a
                                  18   party to an arbitration agreement to petition a United States district court for an order directing that
                                  19   “arbitration proceed in the manner provided for in such agreement.” 9 U.S.C. § 4. Courts apply
                                  20   ordinary state law principles governing the formation of contracts to evaluate such claims. Davis v.
                                  21   O’Melveny & Myers, 485 F.3d 1066, 1072 (9th Cir. 2007), overruling on other grounds recognized
                                  22   by Ferguson v. Corinthian Coll., Inc., 733 F.3d 928, 937 (9th Cir. 2013). Like other contracts,
                                  23   arbitration agreements “may be invalidated by generally applicable contract defenses, such as fraud,
                                  24   duress, or unconscionability.” Rent-A-Center, West, Inc. v. Jackson, 561 U.S. 63, 66 (2010)
                                  25   (quotation omitted).
                                  26           “By its terms, the [FAA] ‘leaves no place for the exercise of discretion by a district court,
                                  27   but instead mandates that district courts shall direct the parties to proceed to arbitration on issues as
                                  28   to which an arbitration agreement has been signed.’” Chiron Corp. v. Ortho Diagnostic Sys., Inc.,
                                                                                       6
                                   1   207 F.3d 1126, 1130 (9th Cir. 2000) (quoting Dean Witter Reynolds Inc. v. Byrd, 470 U.S. 213, 218

                                   2   (1985)) (emphasis in original). Therefore, the court’s role under the FAA is limited to determining

                                   3   “(1) whether a valid agreement to arbitrate exists and, if it does, (2) whether the agreement

                                   4   encompasses the dispute at issue.” Chiron Corp., 207 F.3d at 1130 (citations omitted).

                                   5   III.   MOTION TO COMPEL ARBITRATION

                                   6          Defendants move to compel arbitration on the basis that Plaintiffs and MoviePass3 entered

                                   7   into enforceable written agreements to arbitrate all disputes. Plaintiffs respond that there was no

                                   8   agreement to arbitrate, and that even if there were, the agreement is illusory and unconscionable,

                                   9   and therefore unenforceable. Plaintiffs also request a limited trial. Although not entirely clear,

                                  10   Plaintiffs appear to request that the limited trial cover the issues of contract formation and

                                  11   enforceability. Opp. at 18.

                                  12          A.      Agreement to Arbitrate
Northern District of California
 United States District Court




                                  13          As the party moving to compel arbitration, Defendants bear “the burden of proving the

                                  14   existence of an agreement to arbitrate by a preponderance of the evidence.” Norcia v. Samsung

                                  15   Telecomms. Am., LLC, 845 F.3d 1279, 1283 (9th Cir. 2017) (quotation omitted). “When considering

                                  16   a motion to compel arbitration, a court applies a standard similar to the summary judgment standard

                                  17   of [Federal Rule of Civil Procedure] 56.” Concat LP v. Unilever, PLC, 350 F. Supp. 2d 796, 804

                                  18   (N.D. Cal. 2004) (quotation omitted). When a party opposes a motion to compel arbitration on the

                                  19   ground that no agreement to arbitrate was made, the court “should give to the opposing party the

                                  20   benefit of all reasonable doubts and inferences that may arise.” Sanford v. MemberWorks, Inc., 483

                                  21   F.3d 956, 963 (9th Cir. 2007) (quoting Three Valleys Mun. Water Dist. v. E.F. Hutton & Co., 925

                                  22   F.2d 1136, 1141 (9th Cir. 1991) (further citations and quotations omitted)); see also Cordas v. Uber

                                  23   Techs., Inc., 228 F. Supp. 3d 985, 988 (N.D. Cal. 2017) (finding that, for an arbitration dispute

                                  24   regarding contract formation, “[t]he party opposing arbitration shall receive the benefits of all

                                  25   reasonable doubts and inferences”.). “Only when there is no genuine issue of fact concerning the

                                  26   formation of the [arbitration] agreement should the court decide as a matter of law that the parties

                                  27
                                       3
                                  28     The parties do not dispute that Helios, as the parent company of MoviePass, is also entitled to
                                       invoke the arbitration provision. Mot. at 16-18; Opp. at 6 n. 6.
                                                                                        7
                                   1   did or did not enter into such an agreement.” Three Valleys, 925 F.2d at 1141 (quoting Par-Knit

                                   2   Mills, Inc. v. Stockbridge Fabrics Co., 636 F.2d 51, 54 (3d Cir. 1980)).

                                   3             Defendants contend that each of the named Plaintiffs entered into an enforceable agreement

                                   4   to arbitrate all disputes relating to their use of the MoviePass service when they agreed to the TOU

                                   5   during the signup process. Plaintiffs raise four arguments in support of their position that they did

                                   6   not consent to arbitrate their present claims. First, they assert that the parties did not form a contract

                                   7   to arbitrate because there was no meeting of the minds about arbitration. Opp. at 12. Second,

                                   8   Plaintiffs argue that most class members do not have a contract with an arbitration clause. Id. at 8.

                                   9   Third, Plaintiffs contend that the arbitration clause does not apply to the equitable claims raised in

                                  10   the operative complaint. Id. Finally, Plaintiffs argue that the language of the arbitration clauses

                                  11   provides that Plaintiffs have the option to arbitrate, but not the obligation to do so. Id. at 9.

                                  12                     1.      Contract Formation
Northern District of California
 United States District Court




                                  13             Plaintiffs first argue that they did not consent to arbitrate their present claims. At the hearing,

                                  14   Plaintiffs clarified that they are disputing whether a valid contract was ever formed. To decide an

                                  15   issue of contract formation with respect to arbitration agreements, “courts generally . . . should apply

                                  16   ordinary state-law principles.” First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995);

                                  17   see also Cordas, 228 F. Supp. 3d at 988 (“Questions of contract formation are questions of state

                                  18   law.”).

                                  19             Under California law,4 a valid contract requires four essential elements: (1) “[p]arties

                                  20   capable of contracting”; (2) “[t]heir consent”; (3) “[a] lawful object”; and (4) “[a] sufficient cause

                                  21   or consideration.” Cal. Civ. Code § 1550. “[M]utual assent is a required element of contract

                                  22   formation” and “[c]ourts must determine whether the outward manifestations of consent would lead

                                  23   a reasonable person to believe the offeree has assented to the agreement.” Knutson v. Sirius XM

                                  24   Radio Inc., 771 F.3d 559, 565 (9th Cir. 2014). “A party who is bound by a contract is bound by all

                                  25

                                  26
                                       4
                                         For contract formation issues brought before a federal court in California, “[i]n the absence of any
                                       real dispute, . . . the choice-of-law rules of the forum state, California, will apply.” Fields v. Wise
                                  27   Media LLC, No. 12-cv-05160-WHA, 2013 WL 12174296, at *3 (N.D. Cal. Jan. 25, 2013).
                                       Defendants state that California law governs issues of contract formation, and Plaintiffs do not
                                  28   dispute this point. Mot. at 10, fn. 5. Therefore, the court will look to California law in analyzing
                                       whether a valid contract exists in this case.
                                                                                            8
                                   1   its terms, whether or not the party was aware of them.” Norcia, 845 F.3d at 1284. Similarly, “[a]

                                   2   party cannot avoid the terms of a contract on the ground that he or she failed to read it before

                                   3   signing.” Id. (quoting Marin Storage & Trucking, Inc. v. Benco Contracting & Eng’g, Inc., 89 Cal.

                                   4   App. 4th 1042, 1049 (2001)). “[T]he enforceability of a web-based agreement” like the one at issue

                                   5   “is clearly a fact-intensive inquiry.” Meyer v. Uber Techs., Inc., 868 F.3d 66, 76 (2d Cir. 2017)

                                   6   (applying California law).

                                   7          Plaintiffs contend that they never consented to arbitration because MoviePass reserved the

                                   8   right to unilaterally change its TOU, including its arbitration clause. Opp. at 4, 11. They argue that

                                   9   there was no meeting of the minds because MoviePass could modify the arbitration clause at its sole

                                  10   discretion, retroactively and without notice. Id. at 12. While these facts may be relevant to whether

                                  11   Plaintiffs’ contracts are enforceable,5 they are not relevant to the question of contract formation in

                                  12   this case. As stated above, in analyzing this motion the court proceeds under Plaintiffs’ assumption
Northern District of California
 United States District Court




                                  13   that they accepted only the TOUs that were in place at the time they each signed up for the

                                  14   MoviePass service, rather than any subsequent TOU. Therefore, Plaintiffs’ contentions about

                                  15   MoviePass’s ability to unilaterally modify the arbitration clause are immaterial to whether the

                                  16   parties formed a valid contract. It is undisputed that each named plaintiff indicated his or her consent

                                  17   to the TOU in the process of signing up for the MoviePass service. It is also undisputed that each

                                  18   TOU contains an arbitration clause, and that the relevant arbitration clauses are substantially similar.

                                  19   Plaintiffs have not raised any disputed facts about whether they accepted the TOU at the time they

                                  20   signed up for the service.

                                  21          Therefore, the court finds that Plaintiffs manifested consent to the terms of the TOU when

                                  22   they each signed up for the MoviePass service. Since Plaintiffs have not identified any disputed

                                  23   facts regarding contract formation, their request for a limited trial on this issue is denied.

                                  24                  2.      Unnamed Class Members

                                  25          Plaintiffs next assert that many putative class members entered into contracts with

                                  26   MoviePass that do not contain an arbitration clause. They point out that the arbitration clause did

                                  27
                                       5
                                  28    As discussed below, Plaintiffs concede that issues regarding enforceability of the contract have
                                       been delegated to the arbitrator and so the court does not reach that question here.
                                                                                          9
                                   1   not become part of MoviePass’s TOU until October 30, 2017, more than five years after MoviePass

                                   2   first began operating. Therefore, Plaintiffs argue, there are likely numerous putative class members

                                   3   who did not accept a TOU with an arbitration clause. Opp. at 8. Although not clear or explicit,

                                   4   Plaintiffs appear to argue that because some of the putative class members did not consent to

                                   5   arbitrate, the entire class cannot be compelled to arbitration.

                                   6          In response, Defendants correctly point out that all named plaintiffs signed up for the

                                   7   MoviePass service after introduction of the arbitration clause into the TOU. Reply at 1-2. Each

                                   8   TOU accepted by the named plaintiffs includes an arbitration clause. Adarkwah Decl., Exs. A ¶ 35,

                                   9   E ¶ 17, F ¶ 17. The most recent TOU, issued in December 2018, likewise contains an arbitration

                                  10   clause. Id., Ex. I ¶ 17. Defendants argue that the contracts of putative class members are irrelevant

                                  11   until a class is certified. Reply at 1-2. They contend that the court should only look at the contracts

                                  12   of the named plaintiffs when deciding whether to compel arbitration as to those individuals.
Northern District of California
 United States District Court




                                  13          At the hearing, Plaintiffs conceded that the court may only analyze the claims of parties who

                                  14   are presently before the court. In this case, as no class has yet been certified, only the named

                                  15   plaintiffs are parties to the current action. In re TFT-LCD (Flat Panel) Antitrust Litig., No. 07-md-

                                  16   1827-SI, 2011 WL 1753784, at *4 (N.D. Cal. May 9, 2011) (“[P]utative class members are not

                                  17   parties to an action prior to class certification.”) (quoting Saleh v. Titan Corp., 353 F. Supp. 2d 1087,

                                  18   1091 (S.D. Cal. 2004)). Accordingly, the only relevant contracts at issue are the contracts between

                                  19   Defendants and the individual named plaintiffs, each of which contains an arbitration clause.

                                  20                  3.      Scope of Arbitration Agreement

                                  21          Plaintiffs argue that the arbitration clauses in the respective TOUs do not apply to equitable

                                  22   claims. They assert that twelve of the thirteen claims for relief have a “basis in equitable restitution”

                                  23   and therefore are exempt from the arbitration clause.6 Opp. at 8. Plaintiffs rely on language in the

                                  24   TOUs indicating that actions seeking injunctive or equitable relief shall be brought in state or federal

                                  25

                                  26
                                       6
                                  27     Plaintiffs admit that the first claim for relief, a claim for breach of contract (generally) against
                                       MoviePass, seeks damages rather than equitable relief. Id. Defendants disagree that twelve of
                                  28   Plaintiffs’ thirteen claims are based in equity; that disagreement need not be resolved here because
                                       the court concludes that equitable claims are not exempt from arbitration under the TOUs.
                                                                                           10
                                   1   court in New York. The October 2017 TOU provides, under the paragraph labeled “Arbitration”:

                                   2                   You and we agree that any dispute, claim or controversy . . . will be settled
                                                       by binding arbitration between you and us, and not in a court of law, with
                                   3
                                                       the exception of either party seeking injunctive or equitable relief as
                                   4                   specified below.

                                   5
                                       Adarkwah Decl., Ex. A ¶ 35. The next paragraph, labeled “Jurisdiction for Dispute Proceedings,”
                                   6
                                       explains the injunctive or equitable relief exception in more detail:
                                   7
                                                       For purposes of seeking injunctive or equitable relief or in the event the
                                   8                   Arbitration provision above is found unenforceable, any legal suit, action or
                                                       proceeding arising out of, or related to, these Terms of Use or the Website
                                   9                   shall be instituted exclusively in the federal or state courts located in the
                                  10                   State of New York in each case located in the City of New York and County
                                                       of New York.
                                  11   Id., Ex. A ¶ 36. The January 2018, March 2018, and December 2018 TOUs contains a similar
                                  12   jurisdictional paragraph, except that those agreements add the language “any legal suit other than a
Northern District of California
 United States District Court




                                  13   suit in small claims court,” and do not contain a reference to equitable relief within the arbitration
                                  14   clause itself. Id., Exs. E ¶ 18, F ¶ 18, I ¶ 18.
                                  15           For their part, Defendants assert that the language relied upon by Plaintiffs is not in the
                                  16   arbitration clause itself but in a separate paragraph relating to the TOUs’ jurisdiction and venue
                                  17   provisions.7 Reply at 2. They argue that such language is “often used in arbitration provisions to
                                  18   provide for a right to seek enforceable relief in courts, including to compel arbitration, and to
                                  19   supplement what is available in the arbitration.” Id. They further contend that the sole purpose of
                                  20   this language is to allow MoviePass “to seek a temporary restraining order or preliminary injunction
                                  21   from a federal or state court in New York to secure its rights to arbitrate under the TOU.” Id. at 3.
                                  22           The Ninth Circuit’s decision in Comedy Club is directly on point. In that case, the court
                                  23   considered an arbitration clause that contained the following language:
                                  24
                                                       All disputes relating to or arising under this Agreement . . . shall be resolved
                                  25                   by arbitration . . . in accordance with the commercial arbitration rules of the
                                                       American Arbitration Association. . . . Notwithstanding this agreement to
                                  26
                                  27   7
                                         This contention is not accurate. As noted above, the December 2017 TOU does contain a reference
                                  28   to “injunctive or equitable relief” in the paragraph containing the arbitration clause. Adarkwah
                                       Decl., Ex. A ¶ 35.
                                                                                        11
                                                      arbitrate, the parties, in addition to arbitration, shall be entitled to pursue
                                   1                  equitable remedies and agree that the state and federal courts shall have
                                   2                  exclusive jurisdiction for such purpose and for the purpose of compelling
                                                      arbitration and/or enforcing any arbitration award.
                                   3
                                       Comedy Club, Inc., 553 F.3d at 1281–82. In Comedy Club, the plaintiff argued that the arbitrator
                                   4
                                       lacked authority to arbitrate equitable claims because the arbitration clause vested “exclusive
                                   5
                                       jurisdiction” of those claims in state and federal courts. Id. at 1284. The defendant contended that
                                   6
                                       the language was intended to carve out equitable claims “in aid of arbitration,” such as issuing
                                   7
                                       injunctive relief to maintain the status quo between parties pending arbitration. Id. at 1285. The
                                   8
                                       Ninth Circuit determined that both interpretations were plausible, but ultimately applied the federal
                                   9
                                       presumption in favor of arbitration to find that the clause mandated arbitration for both equitable
                                  10
                                       and legal disputes. Id. at 1286. It reconciled the seemingly contradictory language by finding that
                                  11
                                       the clause was intended to “give a court the authority to issue equitable remedies, such as a
                                  12
                                       temporary restraining order,” which is otherwise not allowed under the FAA. Id. (“[I]t makes sense
Northern District of California
 United States District Court




                                  13
                                       that if the parties wanted to give themselves the ability to seek temporary equitable remedies in
                                  14
                                       courts while arbitration was ongoing, they would add such a clause to the arbitration agreement.”)
                                  15
                                              As in Comedy Club, the parties’ agreements in this case provide that courts, and not
                                  16
                                       arbitrators, will have exclusive jurisdiction over claims seeking equitable remedies and injunctive
                                  17
                                       relief. This language could be read, as Plaintiffs argue, to mean that equitable claims cannot be
                                  18
                                       compelled to arbitration. However, Comedy Club found similar language to be ambiguous and
                                  19
                                       resolved the dispute in favor of arbitration. In fact, the clause in dispute in this case is even less
                                  20
                                       amenable to Plaintiffs’ interpretation than the clause examined in Comedy Club. In Comedy Club,
                                  21
                                       the disputed clause was explicitly part of the arbitration clause. Here, only the December 2017 TOU
                                  22
                                       contains any language about an exception for injunctive or equitable relief within the arbitration
                                  23
                                       clause itself, and the disputed language in the other TOUs occurs in a separate paragraph on
                                  24
                                       jurisdiction. Even the equitable claims language in the December 2017 TOU merely references a
                                  25
                                       jurisdictional provision in a different section of the agreement. If the parties intended to carve out
                                  26
                                       equitable claims, they could have done so more clearly by including an exception within the
                                  27
                                       arbitration clause itself. See AbbVie Inc. v. Novartis Vaccines & Diagnostics, Inc., No. 17-cv-
                                  28
                                                                                         12
                                   1   01815-EMC, 2017 WL 3835340, at *5 (N.D. Cal. Aug. 31, 2017) (determining that a provision that

                                   2   was not a part of the arbitration clause was not meant to create an exception to the arbitration clause).

                                   3          Although the language at issue may be susceptible to Plaintiffs’ interpretation, it is at least

                                   4   as ambiguous as the clause examined in Comedy Club. As this court is bound by that case, the

                                   5   ambiguity must be resolved in favor of arbitration.8 Comedy Club, 553 F.3d at 1286; accord

                                   6   McKesson Corp. v. Health Robotics, S.R.L., No. 11-cv-00728-JCS, 2011 WL 3157044, at *2 (N.D.

                                   7   Cal. July 26, 2011) (finding the plaintiff’s equitable claims were subject to arbitration where the

                                   8   arbitration clause provided that “[n]otwithstanding the [arbitration agreement], either PARTY may

                                   9   elect to seek injunctive relief or other equitable remedies against the other PARTY from any court

                                  10   of competent jurisdiction”).

                                  11          Accordingly, the court concludes that the arbitration clauses in Plaintiffs’ TOUs do not

                                  12   exempt all equitable claims from arbitration.
Northern District of California
 United States District Court




                                  13                  4.      Choice Versus Obligation

                                  14          Plaintiffs argue that the language of the arbitration clauses gives Plaintiffs “the choice of

                                  15   arbitrating, not the obligation.” Opp. at 9. They point to language from the January 2018 TOU,

                                  16   which applies to Walker. That language states: “EITHER YOU OR WE MAY CHOOSE TO HAVE

                                  17   ANY DISPUTE BETWEEN US DECIDED BY ARBITRATION AND NOT IN COURT OR BY

                                  18   JURY TRIAL.” Adarkwah Decl., Ex. E ¶ 17. Further down in that agreement, it also states that

                                  19   “[a]ny claim or dispute . . . SHALL, AT YOUR OR OUR ELECTION, BE RESOLVED BY

                                  20   NEUTRAL, BINDING ARBITRATION AND NOT BY A COURT ACTION.” Id. (emphasis

                                  21   in original). The March 2018 TOU, applicable to Samartino, Sjodahl, and Whelan, contains

                                  22   identical language. Id., Ex. F ¶ 17. The October 2017 TOU, agreed to by Tabas and Hobbs, contains

                                  23   different language that states: “You and we agree that any dispute . . . will be settled by binding

                                  24   arbitration between you and us, and not in a court of law.” Adarkwah Decl., Ex. A ¶ 35.

                                  25

                                  26   8
                                         At the hearing, Plaintiffs argued that the Supreme Court’s recent decision in Lamps Plus v. Varela,
                                  27   139 S.Ct. 1407 (2019) overruled Comedy Club to the extent that Comedy Club applied a presumption
                                       in favor of arbitration where an arbitration clause is ambiguous. Plaintiffs’ argument appears to be
                                  28   that Lamps Plus rejects the use of any presumptions (whether arising under contract law or the FAA)
                                       in examining arbitration clauses. Lamps Plus cannot be read for such a broad proposition.
                                                                                         13
                                   1           At the hearing, Plaintiffs argued that these paragraphs establish that they have the right to

                                   2   choose the forum in which they bring their claims. They contend that Defendants’ attempt to bring

                                   3   their claims to arbitration undermines their choice and cuts against the common-sense interpretation

                                   4   of the clauses cited above. Plaintiffs argue that these clauses essentially establish a “first come, first

                                   5   served” approach, where the party bringing the claims is the party whose choice should be enforced.

                                   6   They also cite Lamps Plus again for the proposition that if the language in an arbitration agreement

                                   7   is ambiguous, the court may not resolve that ambiguity in favor of arbitration. Defendants respond

                                   8   that these provisions unambiguously establish that either party may unilaterally submit the matter

                                   9   to arbitration, regardless of which party initially files the case.

                                  10           The court is hard-pressed to find support in the language of the provision for Plaintiffs’

                                  11   “first come, first served” interpretation.      Indeed, numerous courts have enforced arbitration

                                  12   agreements against a plaintiff (who, by definition, sues first) where the arbitration clause contained
Northern District of California
 United States District Court




                                  13   language providing that either side could choose to arbitrate their claims. See, e.g., Grear v.

                                  14   Comcast Corp., No. 14-cv-05333-JSW, 2015 WL 926576, at *1 (N.D. Cal. Mar. 3, 2015) (enforcing

                                  15   an arbitration agreement where either party could “elect to arbitrate [a] Dispute in accordance with

                                  16   the terms of this Arbitration Provision”); Dean v. Ad Astra Recovery Servs., Inc., No. 16-cv-03817-

                                  17   RGK, 2016 WL 10968663, at *1 (C.D. Cal. Sept. 14, 2016) (compelling arbitration where either

                                  18   party could elect to arbitrate any claims arising under the disputed agreement); Trout v. Comcast

                                  19   Cable Commc’ns, LLC, No. 17-cv-01912-RS, 2018 WL 4638705, at *2 (N.D. Cal. Mar. 15, 2018)

                                  20   (enforcing arbitration clause where either party could “elect to arbitrate [a] Dispute in accordance

                                  21   with the terms of this Arbitration Provision”). In accordance with this body of similar cases, the

                                  22   court declines to adopt Plaintiffs’ interpretation.

                                  23           In sum, the court concludes that a valid agreement to arbitrate exists in each of the contracts

                                  24   applicable to the named plaintiffs.

                                  25           B.      Enforceability

                                  26           Plaintiffs argue that the arbitration agreements are unenforceable because the arbitration

                                  27   remedy is illusory and because the agreements are unconscionable. Defendants contend that these

                                  28   defenses are questions of arbitrability that the parties agreed to submit to the arbitrator. Generally,
                                                                                             14
                                   1   “a gateway dispute about whether the parties are bound by a given arbitration clause raises a

                                   2   ‘question of arbitrability’ for a court to decide.” Howsam v. Dean Witter Reynolds, Inc., 537 U.S.

                                   3   79, 84 (2002) (citing First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 946 (1995)). However,

                                   4   “parties may delegate the adjudication of gateway issues to the arbitrator if they ‘clearly and

                                   5   unmistakably’ agree to do so.” Portland Gen. Elec. Co. v. Liberty Mut. Ins. Co., 862 F.3d 981, 985

                                   6   (9th Cir. 2017), as amended (Aug. 28, 2017) (quoting Howsam, 537 U.S. at 83-84).

                                   7          At the hearing, Plaintiffs conceded that the arbitration agreements at issue delegate questions

                                   8   of arbitrability to an arbitrator. Accordingly, the court concludes that all the contracts applicable to

                                   9   the named plaintiffs delegate the issue of arbitrability to an arbitrator, and it is the arbitrator who

                                  10   must rule on Plaintiffs’ defenses to the arbitration clause.

                                  11   IV.    MOTION TO AMEND
                                  12          On May 9, 2019, subsequent to the hearing on Defendants’ motion to compel arbitration,
Northern District of California
 United States District Court




                                  13   Plaintiffs filed a motion to amend the FAC to add named plaintiff Amy Buckley, who signed up for

                                  14   the MoviePass service prior to the introduction of the arbitration clause into MoviePass’s TOU in

                                  15   October 2017. [Docket No. 49.] Defendants filed an opposition. [Docket No. 53.] The parties

                                  16   filed a stipulation that the motion be decided without a hearing, which the court granted. [Docket

                                  17   Nos. 52, 54.]

                                  18          Under Federal Rule of Civil Procedure 15(a), leave to amend should be granted as a matter

                                  19   of course, at least until the defendant files a responsive pleading. Fed. R. Civ. P. 15(a)(1). After

                                  20   that point, Rule 15(a) provides generally that leave to amend the pleadings before trial should be

                                  21   given “freely . . . when justice so requires.” Fed. R. Civ. P. 15(a)(2). “This policy is to be applied

                                  22   with extreme liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir.

                                  23   2003) (quotation omitted). In the absence of an “apparent” reason, such as undue delay, bad faith

                                  24   or dilatory motive, prejudice to the opposing party, futility of the amendments, or repeated failure

                                  25   to cure deficiencies in the complaint by prior amendment, it is an abuse of discretion for a district

                                  26   court to refuse to grant leave to amend a complaint. Foman v. Davis, 371 U.S. 178, 182 (1962);

                                  27   Lockheed Martin Corp. v. Network Sols., Inc., 194 F.3d 980, 986 (9th Cir. 1999). These factors do

                                  28   not “merit equal weight,” and “it is the consideration of prejudice to the opposing party that carries
                                                                                         15
                                   1   the greatest weight.” Eminence Capital, 316 F.3d at 1052. “Granting leave to amend does not

                                   2   necessarily mean that the underlying allegations ultimately have merit.” FlatWorld Interactives

                                   3   LLC v. Apple Inc., 12-cv-01956-WHO, 2013 WL 6406437, at *3 (N.D. Cal. Dec. 6, 2013). “Rather,

                                   4   ‘[a]bsent prejudice, or a strong showing of any of the remaining [ ] factors, there exists a

                                   5   presumption under Rule 15(a) in favor of granting leave to amend.’” Id. (quoting Eminence Capital,

                                   6   316 F.3d at 1052).

                                   7          Plaintiffs argue that the liberal policy in favor of amendment should be applied here because

                                   8   the proposed amendment is of “direct relevance to the pending motion to compel arbitration.”

                                   9   [Docket No. 49 at 3.] This statement is in reference to a discussion at the hearing on the motion to

                                  10   compel arbitration, discussed above, where Plaintiffs conceded that the court may only decide

                                  11   matters relating to parties who are actually before the court and not for putative class members

                                  12   before a class has been certified.
Northern District of California
 United States District Court




                                  13          Defendants oppose the motion to amend primarily on the basis that Plaintiffs unduly delayed

                                  14   filing its motion. Docket No. 53 at 3 (citing Moore v. Kayport Package Express, Inc., 885 F.2d 531,

                                  15   538 (9th Cir. 1989)). They argue that Tabas was “advised of the grounds for Defendants’ Motion

                                  16   to Compel Arbitration in early February 2019,” which was before Tabas filed the FAC adding five

                                  17   additional MoviePass subscribers as additional plaintiffs. Id. at 4. They argue that Plaintiffs had

                                  18   ample time to find other subscribers “who had originally agreed to earlier versions of the TOU that

                                  19   do not include arbitration provisions.” Id. at 4. They contend that Plaintiffs have not adequately

                                  20   justified such a delay, and that granting leave to amend “would endorse a revolving door theory of

                                  21   litigation where a lawsuit stays alive until a plaintiff can be found to pursue it.” Id. at 3-4.

                                  22          Plaintiffs did not unjustifiably delay in filing the motion to amend. The case was filed in

                                  23   November 2018 and is still in early proceedings. Even if Plaintiffs were “advised of the grounds”

                                  24   for the motion to compel arbitration in February 2019, that motion had not yet been briefed or heard.

                                  25          Defendants also argue that the motion to amend may impermissibly delay a decision on their

                                  26   motion to compel arbitration. That concern is moot as the court determined that the issues would

                                  27   be addressed together in this order. Further, the delay caused by consideration of the motion to

                                  28   amend was not substantial, particularly as the case is still in early proceedings.
                                                                                          16
                                   1           Accordingly, the court grants Plaintiffs’ motion to amend to add Buckley as a named plaintiff

                                   2   in this action.

                                   3   V.      STAY OF ACTION
                                   4           Defendants request that this matter be stayed pending the conclusion of arbitration. Mot. at

                                   5   18. As the court is granting Plaintiffs’ motion to amend to add Buckley as a named plaintiff

                                   6   representing a putative class who signed up for MoviePass subscription before an arbitration clause

                                   7   was introduced in MoviePass’s TOU, there is no reason to stay the case as to Buckley’s claims. The

                                   8   claims of the other named plaintiffs are submitted to arbitration, and their individual claims are

                                   9   stayed. The case will proceed with Buckley as the named plaintiff representing the putative class.

                                  10   VI.     CONCLUSION
                                  11           For the foregoing reasons, Defendants’ motion to compel arbitration is granted as to Tabas,

                                  12   Hobbs, Samartino, Sjodahl, Walker, and Whelan. Only the claims of those six Plaintiffs are stayed
Northern District of California
 United States District Court




                                  13   pending arbitration. Defendants’ request to stay the action is denied. Plaintiffs’ request for a limited

                                  14   trial on contract formation and enforceability is denied.

                                  15           Plaintiffs’ motion to amend to add Buckley as a named plaintiff is granted. The proposed

                                  16   second amended complaint attached to the Declaration of David Rosenberg-Wohl (Docket No. 49-

                                  17   1) is deemed the operative complaint as of the date of this order. Plaintiff shall file the second

                                  18   amended complaint, without changes, separately on the docket by August 16, 2019.

                                  19           The parties shall appear for a case management conference on September 18, 2019 at 1:30

                                  20   p.m. They shall file an updated joint case management conference statement by September 11,
                                                                                                               ISTRIC
                                  21   2019.
                                                                                                          TES D      TC
                                  22                                                                    TA
                                                                                                                               O
                                                                                                   S




                                                                                                                                U
                                                                                                  ED




                                                                                                                                 RT




                                                                                                                       DERED
                                  23           IT IS SO ORDERED.
                                                                                              UNIT




                                                                                                               O OR
                                  24   Dated: August 13, 2019                                          IT IS S
                                                                                                                                       R NIA




                                  25                                                      ______________________________________
                                                                                                                          u
                                                                                                                  a M. Ry
                                                                                              NO




                                                                                                              n
                                                                                                        DonnaoM.
                                                                                                            D   nRyu
                                                                                                       dge Magistrate Judge
                                                                                                                                       FO




                                  26                                                                 JuStates
                                                                                                United
                                                                                               RT




                                                                                                                                   LI




                                  27                                                                   ER
                                                                                                   H




                                                                                                                               A




                                                                                                            N                      C
                                  28                                                                            D IS T IC T   OF
                                                                                                                      R
                                                                                         17
